UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6301



CLESTER EARLIS CARTER,

                                            Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-871-5)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clester Earlis Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clester Earlis Carter, a federal prisoner, appeals from

the district court’s order dismissing without prejudice his 28

U.S.C. § 2241 (2000) petition, which challenges the Bureau of

Prisons’ computation of good time credits, for failure to exhaust

administrative remedies.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Carter v. Stansberry, No. CA-04-871-5

(E.D.N.C. Jan. 19, 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                    - 2 -